department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division contact person identification_number contact number employer_identification_number form required to be filed tax years number release date date date uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 c recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest we acknowledge your letter dated march withdrawing your protest in accordance with rev_proc i r b section accordingly pursuant to revproc_2014_09 i r b section the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 c donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely tamera ripperda director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date list uniform issue legend state founder founder affiliates com anl continent amount com anl organization amount amount dear we have considered your application and supporting documents for recognition of exemption from federal_income_tax under internal_revenue_code i r c sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 c the basis for our conclusion is set forth below you were formed as a charitable corporation under the laws of state your articles of incorporation state that you are organized exclusively for charitable and educational_purposes within the meaning of sec_501 c specifically you are organized to alleviate poverty in the developing world by empowering communities to improve the lives of their members through the implementation of programs which yield economic social and environmental change you were formed by founder and founder to raise funds in order to invest in affiliates and companl a for-profit manufacturer and seller of fuel-efficient stoves in continent that was also founded by founder and founder you stated that you formed to finance the operations and for-profit activities of companl and affiliates while also receiving a charitable deduction by donating to you as opposed to directly investing in company additionally you stated that you sought exemption to receive a possible grant of amount from founder company will pay for all of your operating costs for the foreseeable future your primary activity is making investments in company and company 's wholly-owned for profit affiliates to facilitate the purchase of fuel-efficient stoves for resale in continent company manufactures and sells fuel-efficient stoves at cost or slightly below cost to affiliates in continent the for-profit affiliates then sell the stoves and other similar goods at below cost to local charter organizations which are franchisees of company the charter organizations then sell the stoves at cost plus to end users who are individuals living in continent or to wholesale customers such as cooperative organizations associations and retailers who then sell or donate the stoves to the end users you state that you will not provide stoves to end users because you believe that people value things more if they pay for things themselves in addition you engage for-profit entity company to train individuals to sell company 's products in continent further you will make contributions to a nonprofit organization organization to develop training materials for the individuals you will pay organization for recruiting and training women as a door to door sales force to sell company 's products while organization will provide a detailed training on sales and financial management to empower women to start a business selling company products initially the stoves participants are not obligated to sell the stoves you will not develop training materials yourself or conduct trainings of individuals yourself founder and founder are members of both your board_of directors and the governing body of company founder and founder are also the managing members of company and its affiliates as well as co-founders and officers of company founder has an amount ownership_interest in company and an ownership_interest in one of company 's affiliates founder has an amount interest in company sec_501 a exempts from federal income_taxation organizations described in sec_501 c sec_501 c describes organizations that are organized and operated exclusively for religious charitable educational_purposes and other exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 a states that in order to qualify under sec_501 c of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1 c -1 c states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 c provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1 c -1 d ii states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -1 d defines the term charitable as including the promotion of social welfare by organizations designed to relieve the poor and distressed or the underprivileged to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration sec_1 c -1 d provides that the term educational relates to the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subject useful to the individual and beneficial to the community the regulation also provides four examples of educational organizations sec_1 c -1 e provides that an organization may meet the requirements of sec_501 c even though it operates a trade_or_business as a substantial part of its activities unless its primary purpose is carrying on of a trade_or_business that does not further charitable purposes revrul_67_149 1967_1_cb_133 concerns an organization formed for the purpose of providing financial assistance to several different types of organizations which are exempt under sec_501 c it carries on no operations other than to receive contributions and incidental investment_income and to make distributions of income to such exempt_organizations at periodic intervals the ruling holds that the organization is exempt under sec_501 c revrul_68_489 1968_2_cb_210 holds that an organization will not jeopardize its exemption under sec_501 c of the code even tl lough it distributes funds to nonexempt organizations provided it retains control and discretion over use of the funds for sec_501 c purposes in this ruling an organization exempt from federal_income_tax under sec_501 c distributed part of its funds to organizations not themselves exempt under sec_501 c the exempt_organization ensures use of the funds for sec_501 c purposes by limiting distributions to specific projects that are in furtherance of its own exempt purposes it retains control and discretion as to the use of the funds and maintains records establishing that the funds were used for sec_501 c purposes in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that a trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university and therefore the association did not qualify for exemption in 92_tc_1053 the organization operated for the benefit of private interests a nonexempt purpose because more than an insubstantial part of the organization's activities furthered this nonexempt purpose the organization failed to establish that it operated exclusively for exempt purposes within the meaning of sec_501 c when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes rationale based on the facts presented in your application and supporting documents we conclude that you are not operated for exempt purposes accordingly you do not qualify for exemption as an organization described in sec_501 c of the code your application and supporting documentation must demonstrate that your organization meets the operational_test under sec_1 c -1 a of the regulations exempt_organizations must operate exclusively for exempt purposes lr c sec_501 c the term exclusively has been interpreted to mean primarily sec_1_501_c_3_-1 a single substantial non exempt_purpose is sufficient to prevent exemption better business bureau v u s u s pincite if an organization fails the operational_test it cannot qualify as an exempt_organization under sec_501 c of the code you were established to fund the operations of a for-profit company engaged in the manufacture and sale of fuel efficient stoves and other products to its affiliates who sell to persons in continent at or below cost further part of your net_earnings inures to the benefit of private individuals and your operations serve private interests these are substantial non-exempt purposes and as such you do not qualify for exemption your activity of investing in a for-profit company that sells products to its for-profit affiliates is not charitable within the meaning of the code and regulations sec_1 c -1 d you have not shown how facilitating the sale of products to persons in continent alleviates poverty or serves any other charitable purpose within the meaning of sec_501 c in fact you specifically say that you reject the common understanding of charity because people do not appreciate things given to them and rather seek to establish a workforce to sell company and affiliates' goods further you do not turn over substantially_all of your income to organizations described in sec_501 c like the organization described in rev_rul you also do not provide funds to non-exempt organizations in a manner similar to revrul_68_489 whereby the organization disbursed some of its income to non-exempt entities but restricted the use to purposes described in sec_501 c your activity of funding training for individuals to learn to sell company 's products is not charitable or educational within the meaning of the code and regulations sec_1 c -1 d and sec_1 c -1 d you will fund training for individuals to become entrepreneurs and sell primarily company 's products in continent the programs carried on by organization and company serve the substantial non-exempt purpose of promoting company 's goods to increase output in continent these activities do not serve primarily educational_purposes within the meaning of sec_1_501_c_3_-1 even if these activities qualified as exempt activity they are insubstantial when compared to your substantial nonexempt activity of investing in for-profit companies since your investment activity represent more than an insubstantial amount of your overall activities and this activity is neither charitable nor educational you do not operate exclusively for exempt purposes see better business bureau u s pincite the primary purpose for your formation was to secure grants to invest in company which is a for-profit company started by founder and founder your investments in company will increase the overall grants going to company which would substantially benefit company and thereby company 's members officers and directors including founder and founder additionally as founder and founder are minority owners of company and affiliates any private benefit received by company will in turn inure to the benefit of founder and founder g since founder and founder are your founders and serve as your officers and directors this benefit constitutes inurement that is strictly prohibited under sec_501 c as you operate for the benefit of private interests you by definition do not operate exclusively for exempt purposes see american campaign academy v commissioner pincite6 because you provide a substantial private benefit to private individuals and for-profit companies that is not incidental to furthering any exempt_purpose you have a substantial nonexempt purpose which destroys the exemption regardless of the number or importance of truly exempt purposes see better business bureau v u s u s pincite conclusion based on the information provided we are not able to conclude that you are operated exclusively for exempt purposes despite any charitable purposes your activities may achieve you cannot qualify for tax exemption because more than an insubstantial part of your activities are not in furtherance of exempt purposes you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service irs may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power ofattorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the irs will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service tege constitution ave n w washington d c you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely kenneth c corbin acting director exempt_organizations
